DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-24 are pending and are subject to this Office Action. Claims 1, 4, 7, 9, 17, 18, and 22 have been amended. 

Response to Amendments
The Examiner acknowledges Applicant’s response filed on 04/14/2021 containing amendments and remarks to the claims.
The objections of claims 7 and 9 for minor informalities are withdrawn due to amendments made to the claims.
The rejections of claims 1-16 and 22-24 under 35 U.S.C. 112(b) are withdrawn due to amendments made to the claims and clarification provided by the Applicant.

Response to Arguments
Applicant's arguments filed 04/14/2021 have been fully considered but they are not persuasive. 
On pages 8-16, the Applicant argues that Tanzio discloses substantially greater amounts of phenolic compounds than Applicant’s claimed less than 1,000 ppmw phenolic compounds that Tanzio contain much greater than 1,000 ppmw phenolic compounds.
The Examiner does not find the Applicant’s arguments persuasive. As presented, the claims recite “a liquid effluent comprising water and less than 1,000 ppmw phenolic compounds that is sent to water treatment” or “a liquid effluent comprising water and less than 300 ppmw phenolic compounds that is sent to water treatment”, respectively. The claims do not exclude other streams from being passed to water treatment nor do they explicitly recite that the only stream passed to water treatment is that liquid effluent having less than 1,000 ppmw phenolic compounds or less than 300 ppmw phenolic compounds. 
As long as the prior art discloses producing a liquid effluent comprising water and less than 1,000 ppmw phenolic compounds that is sent to water treatment, or less than 300 ppmw phenolic compounds that is sent to water treatment as recited in claim 22, from the gaseous effluent from step a), the prior art is considered to meet the limitation. Tanzio discloses separating and partially condensing the gaseous stream 21 to produce a vapor effluent 6 comprising off gas and gaseous BTX, a liquid effluent 23 comprising BTX, and a liquid effluent 26 comprising water and less than 300 ppw phenolic compounds ([0048]; Fig. 3, reference numbers 6, 26 and 23; Table 2). Tanzio teaches that the liquid effluent 26 comprising water and less than 300 ppw phenolic compounds can be sent to water treatment ([0048]). Therefore, Tanzio is considered to anticipate the limitation of separating a liquid effluent comprising water and less than 1,000 ppmw or less than 300 ppmw phenolic compounds that is sent to water treatment. 
The Applicant’s arguments directed to other streams taught by Tanzio that are also sent to water treatment is also not persuasive in overcoming the prior art rejection because those Tanzio to support the Applicant’s argument. However, stream 17 is not a stream separated from the gaseous effluent from step a) comprising off gas, water and gaseous BTX, and therefore is not relied upon to address the claim limitation. Stream 26 of Tanzio is relied upon to anticipate the claimed liquid effluent that is sent to the water treatment. 
Therefore, the Applicant’s arguments are not persuasive as the claim language is not as restrictive as argued by the Applicant and the claims only require that a liquid effluent comprising water and less than 1,000 or less than 300 ppmw is separated and sent to a water treatment, which the prior art of record explicitly discloses. 

The following is a modified rejection based on amendments made to the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 14-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanzio et al. (US 2016/0002162 A1, cited in the IDS dated 01/16/2020).
In regards to claim 1, Tanzio discloses a method of separating products from the catalytic fast pyrolysis of biomass comprising:
cooling a biomass catalytic pyrolysis effluent ([0042]; Fig. 2, reference number 110);
quenching the cooled effluent in quench system 120 ([0042]; Fig. 2, reference number 11 and 120);
separating tar from the effluent in the quench system ([0051]);
fractionating the quenched effluent in a distillation column to produce a bottom stream 25 rich in naphthalene (i.e. a naphthalene-rich oil effluent), a stream 24 comprising aromatics and phenol (i.e. a phenolic oil effluent), and a gaseous stream 21 comprising off gas, water and gaseous BTX ([0048]; Fig. 3; Table 2); 
separating and partially condensing the gaseous stream 21 to produce a vapor effluent 6 comprising off gas and gaseous BTX, a liquid effluent 23 comprising BTX, and a liquid effluent 26 comprising water and less than 1,000 ppw phenolic compounds that is sent to a water treatment ([0048]; Fig. 3, reference numbers 6, 26 and 23; Table 2); and
recovering a BTX stream from the liquid effluent 27 comprising BTX (Fig. 3, reference numbers 23 and 27; Table 2).

In regards to claim 2, Tanzio discloses that quenching may comprise contacting an organic quench fluid including naphthenic oils ([0052]).

In regards to claim 3, Tanzio discloses that cooling is carried out in a heat exchanger ([0042]) and that quenching may comprise contacting an organic quench fluid including naphthenic oils ([0052]). Tanzio discloses an example in which the effluent exiting the cooling heat exchanger is at a temperature of 475oC which indicates that the heat exchange is operated at a temperature whereby condensation is avoid. 

In regards to claim 4, Tanzio discloses that quenching may comprise contacting an organic quench fluid including naphthenic oils and also teaches that the organic quench fluid may be one or more product stream of the process such as stream 25, which is considered a naphthalenic-rich oil obtained from the distillation column of the fractionation step ([0052]).

In regards to claim 5, Tanzio discloses that the gaseous effluent separated from the distillation column is passed to a condenser and may be water cooled (i.e. quenched by contact with water) ([0048]).

In regards to claim 6, Tanzio illustrates a heat exchanger used for partial condensation (Fig. 3, reference number 212).

In regards to claims 14-16, Tanzio discloses that the liquid effluent comprising water may comprise 0 ppmw phenolic compounds (Table 2, stream 26).

In regards to claim 17, Tanzio discloses a method of separating products from the catalytic fast pyrolysis of biomass comprising separating an effluent from a biomass catalytic pyrolysis process in a distillation column to produce a bottom stream 25 rich in naphthalene (i.e. a naphthalene-rich oil phase), a stream 24 comprising aromatics and phenol (i.e. a phenolic oil), and a vapor phase stream 21 comprising off gas, water and gaseous BTX ([0041]; [0048]; Fig. 2; Fig. 3; Table 2). It is noted that Tanzio discloses separating and partially condensing the vapor phase stream 21 to produce a vapor effluent comprising off gas and gaseous BTX, a liquid effluent comprising BTX, and a liquid effluent comprising water and less than 1,000 ppw phenolic compounds that is sent to water treatment ([0048]; Fig. 3, reference numbers 6, 26 and 23; Table 2).

In regards to claim 18, Tanzio discloses a method of separating products from the catalytic fast pyrolysis of biomass comprising:
fractionating an effluent from a biomass catalytic pyrolysis process in a distillation column to produce a bottom stream 25 rich in naphthalene (i.e. a naphthalene-rich oil effluent), a stream 24 comprising aromatics and phenol (i.e. a phenolic oil effluent), and a gaseous stream 21 comprising off gas, water and gaseous BTX ([0041]; [0048]; Fig. 3; Table 2); 
separating and partially condensing the gaseous stream 21 to produce a vapor effluent 6 comprising off gas and gaseous BTX, a liquid effluent 23 comprising BTX, and a liquid effluent 26comprising water and less than 1,000 ppw phenolic compounds that is sent to a water treatment ([0048]; Fig. 3, reference numbers 6, 26 and 23; Table 2).

In regards to claims 19-21, Tanzio discloses that the liquid effluent comprising water may comprise 0 ppmw phenolic compounds (Table 2, stream 26).

In regards to claim 22, Tanzio discloses a method of separating products from the catalytic fast pyrolysis of biomass comprising:
cooling a biomass catalytic pyrolysis effluent ([0042]; Fig. 2, reference number 110);
quenching the cooled effluent in quench system 120 ([0042]; Fig. 2, reference number 11 and 120);
separating tar from the effluent in the quench system ([0051]);
fractionating the quenched effluent in a distillation column to produce a bottom stream 25 rich in naphthalene (i.e. a naphthalene-rich oil effluent), a stream 24 comprising aromatics and phenol (i.e. a phenolic oil effluent), and a gaseous stream 21 comprising off gas, water and gaseous BTX ([0048]; Fig. 3; Table 2); 
separating and partially condensing the gaseous stream 21 to produce a vapor effluent 6 comprising off gas and gaseous BTX, a liquid effluent 23 comprising BTX, and a liquid effluent 26 comprising water and less than 300 ppw phenolic compounds that is sent to a water treatment ([0048]; Fig. 3, reference numbers 6, 26 and 23; Table 2); and
recovering a BTX stream from the liquid effluent comprising BTX (Fig. 3, reference numbers 23 and 27; Table 2).

In regards to claim 23, Tanzio discloses that the liquid effluent comprising water may comprise 0 ppmw phenolic compounds (Table 2, stream 26).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-13 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Tanzio et al. (US 2016/0002162 A1).
In regards to claim 7, Tanzio discloses that a BTX stream from the liquid effluent comprising BTX is recovered (Fig. 3, reference numbers 23 and 27; Table 2). 
Tanzio does not appear to explicitly disclose recovering BTX from the liquid effluent comprising hydrocarbons and/or the gaseous effluent from the separating and partial condensation step comprising an absorption step c1) and a distillation or fractionation step c2) to separate a product comprising BTX and lean oil.
However, Tanzio discloses that the gaseous effluent comprising off gas and gaseous BTX may be employed in the process or sent for further recovery of product ([0048]). Tanzio discloses that the process further comprises a step of treating gaseous components in an absorber 150 to remove off gas followed by distillation ([0042]; Fig. 2, reference numbers 14, 150, 5). The distillation/fractionation which is the same as the fractionation that separate a bottom stream 25 rich in naphthalene (i.e. a naphthalene-rich oil effluent), a stream 24 comprising aromatics and phenol (i.e. a phenolic oil effluent), and a gaseous stream 21 comprising off gas, water and gaseous BTX ([0048]; Fig. 3; Table 2) is considered to separate a product comprising BTX and lean oil stream 24 which is equivalent to the claimed phenolic oil effluent and the product comprising BTX and lean oil.
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to modify the process of Tanzio by processing the vapor stream 6 from the separating and partial condensing step back in the absorber and distillation column because Tanzio teaches that the vapor overhead can be employed in the process, the absorber is used to separate off gas components from BTX components which are subsequently processed in the distillation column to produce a phenolic oil effluent comprising BTX and lean oil, and this merely involves recycling one product stream back to a part of the separation sequence to further recover BTX from the vapor stream. 

In regards to claims 8 and 9, Tanzio teaches that the absorber utilizes a mixed xylene stream that is considered to be a portion of the phenolic oil effluent comprising BTX and lean oil, and further discloses that the absorber results in a rich oil phase 15 which is fed to the distillation column for recovery of the phenolic oil effluent comprising BTX and lean oil ([0042]; Fig. 2, reference number 22; Fig. 3, reference numbers 24 and 22).

In regard to claim 10, Tanzio teaches that the mixed xylene stream 22 which is considered equivalent to the claimed lean oil comprises oil produced by the biomass pyrolysis process and present in the reactor effluent ([0042]; [0048]).

In regards to claims 11-13, Tanzio teaches that solvents other than the xylene stream may be used to recover BTX in the absorber and may include oils not produced by the biomass pyrolysis process, diesel fuel or external aromatics ([0055]).

In regards to claim 24, Tanzio does not appear to disclose that the liquid effluent comprising water comprises from 10 to 50 ppmw phenolic compounds.
However, Tanzio discloses the same fractionation and separating/condensation steps as claimed and one of ordinary skill knowing that distillation is not always perfect would recognize that some trace amounts of phenolic compounds may be present in the gaseous effluent. Furthermore, given that phenolic compounds would condense above water, which condenses above BTX based on boiling points in the art, one of ordinary skill in the art would have reasonably concluded that any trace phenolic compounds would condense and be separated in the liquid effluent comprising water. As such, given that Tanzio discloses the same process with the same separation steps, and given the knowledge of one of ordinary skill in the art, it would be obvious for one having ordinary skill in the art to reasonably conclude that there may be some trace amounts of phenolic compounds present in the liquid effluent comprising water which is close to 0% in the process of Tanzio and that 10 to 50 ppmw is so close to 0% that one would find the difference to be negligible absent any showing of unexpected results or criticality. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241.  The examiner can normally be reached on M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772